Case: 17-30873      Document: 00514589974         Page: 1    Date Filed: 08/07/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                      No. 17-30873                           FILED
                                                                        August 7, 2018
                                                                        Lyle W. Cayce
PAM MILETELLO,                                                               Clerk

              Plaintiff - Appellant

v.

R M R MECHANICAL, INCORPORATED; SANDRA BELLGARD
MILETELLO,

              Defendants - Appellees




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:16-CV-1623


Before REAVLEY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM:*
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “Federal
appellate courts have jurisdiction over appeals only from (1) a final decision
under 28 U.S.C. § 1291; (2) a decision that is deemed final due to
jurisprudential exception or that has been properly certified as final pursuant



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-30873     Document: 00514589974      Page: 2    Date Filed: 08/07/2018



                                  No. 17-30873
to FED. R. CIV. P. 54(b); and (3) interlocutory orders that fall into specific
classes, 28 U.S.C. § 1292(a), or that have been properly certified for appeal by
the district court, 28 U.S.C. § 1292(b).” Askanase v. Livingwell, Inc., 981 F.2d
807, 809–10 (5th Cir. 1993).
      The Appellant, Pam Miletello, purports to invoke this court’s jurisdiction
under 28 U.S.C. § 1291, which grants the federal courts of appeals jurisdiction
over “all final decisions of the district courts of the United States.” A final
decision requires the district court to either dispose of all parties and all claims
or otherwise expressly permit an appeal under Rule 54(b). Charles v. Atkins,
826 F.3d 841, 842 (5th Cir. 2016).
      In her complaint, Pam Miletello named three defendants: RMR
Mechanical, Inc., Sandra B. Miletello, and The Succession of Gerald Miletello.
The district court dismissed Pam’s claims against The Succession of Gerald
Miletello and Sandra B. Miletello. However, Pam’s claims against RMR
remain, and the district court has not expressly permitted appeal under Rule
54(b). Accordingly, we do not have jurisdiction. The appeal is DISMISSED.




                                         2